DETAILED ACTION
This Office Action is in response to Applicant’s application, 16/302,644, filed on 18 November, 2018, in which claims 1 to 18 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statement (IDS), filed on 13 February, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosed therein has been considered by the Examiner.
Drawings
The drawings submitted on 18 November, 2018 have been reviewed and accepted by the Examiner.
Priority
Receipt is acknowledged of paper submitted under 35 U.S.C. 119(a)-(d) or under 35 U.S.C. 120, 121, 365(c), or 386(c) which has been placed of record in the file.
Notation
References to patents will be in the form of [C:L] where C is the column number and L is the line number.  References to pre-grant patent publications will be to the paragraph number in the form of [xxxx].
Claim Objections
Claims 4 and 13 are objected to because of the following informalities:  The claims recite ‘… support strips is stainless steel.’ which lack subject verb agreement.  Examiner suggests ‘strips are…’.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 8, 10-11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2018/0101200 (Myeong).
Regarding claim 1, Myeong discloses at annotated Figures 1 and 2 an OLED (organic light emitting diode) display device comprising; 

    PNG
    media_image1.png
    609
    606
    media_image1.png
    Greyscale
an OLED display panel, 100 [0043], wherein the OLED display panel, comprises 
a bended region, BA [0050], and a non-bended region, FA [0050], located at both ends of the bended region, as shown; and 

    PNG
    media_image2.png
    486
    792
    media_image2.png
    Greyscale
a first backboard, 30 [0051] as annotated, and a second backboard, 30 [0051] as annotated, wherein the first backboard and the second backboard are both located within the non-bended region, FA as shown; 
wherein the OLED display panel is provided with at least two support strips, as annotated, located at a bottom surface of the bended region, as shown, and, 
the support strips are arranged along a width direction, DR2, of the OLED display panel, as shown, where the support strips reside in an 
the at least two support strips are spaced from each other with a predetermined interval, as shown.
Regarding claim 2 which depends upon claim 1, Myeong teaches a length, as annotated, of each of the at least two support strips is less than a width, as annotated, of the OLED display panel as shown in Figure 1.

    PNG
    media_image3.png
    492
    635
    media_image3.png
    Greyscale
Regarding claim 8 which depends upon claim 1, Myeong teaches the at least two support ships each have a polygonal cross-section at Figure 3. 
Regarding claim 10 and referring to the discussion at claim 1, Myeong discloses an OLED (organic light emitting diode) display device comprising: an OLED display panel, 100, wherein the OLED display panel comprises a bended region, BA, and a non-bended region, FA, located at both ends of the bended region; a first backboard, 30, and a second backboard, 30, wherein the first backboard and the second backboard are both located within the non-bended region, as shown: wherein the OLED display panel is provided with at least two support strips, as annotated, located at a bottom surface of the bended region, as shown; and the support strips are arranged along a width direction of the OLED display panel, as shown.
Regarding claim 11 which depends upon claim 10, Myeong teaches a length of 
Regarding claim 17 which depends upon claim 10, Myeong teaches the at least two support strips each have a polygonal cross-section at Figure 3.

    PNG
    media_image4.png
    314
    744
    media_image4.png
    Greyscale
Claims 1-5, 8-14 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2019/0036068 (Kim).
Regarding claim 1, Kim discloses at annotated Figures 1 and 5 an OLED (organic light emitting diode) display device comprising; 
an OLED display panel, 100 [0086] see claim 18, wherein the OLED display panel, comprises 
a bended region, FR [0061], and a non-bended region, UFR [0061], located at both ends of the bended region, as shown; and 
a first backboard, 200 [0062, 89, 0210] as annotated, and a second backboard, 200 as annotated, wherein the first backboard and the second backboard are both located within the non-bended region, UFR as shown; 

    PNG
    media_image5.png
    831
    629
    media_image5.png
    Greyscale
wherein the OLED display panel is provided with at least two support strips, 300b [0068], as annotated, located at a bottom surface of the bended region, as shown, and, 
the support strips are arranged along a width direction, as shown, of the OLED display panel, as shown, where the support strips reside in an xy-plane, and the width can either refer to the x direction or the y direction,
the at least two support strips are spaced from each other with a predetermined interval, as shown.
Regarding claim 2 which depends upon claim 1, Kim teaches a length, as annotated, of each of the at least two support strips is less than a width of the OLED display panel as shown in Figure 1.
Regarding claim 3 which depends upon claim 1, Kim teaches the support plates are made of stainless steel at [0063] and teaches the display substrate is plastic, i.e., flexible, see [0015, 62]. Further that forming the lower plate with stainless process stiffness to support the display and prevent drooping [0089].  Kim teaches the strips are magnet steel at [0127].  Thus it appears to Examiner that Kim suggests a bending strength of each of the at least two support strips is greater than a bending strength of 
Regarding claim 4 which depends upon claim 1, Kim teaches material of the at least two support strips is stainless steel at [0063].
Regarding claim 5 which depends upon claim 1, Kim teaches the at least two support strips are fixed on a back surface of the OLED display panel by an attachment or a coating process, i.e. a magnetic attachment [0087].
Regarding claim 8 which depends upon claim 1, Kim teaches the at least two support ships each have a polygonal cross-section, i.e. rectangular at Figure 5.
Regarding claim 9 which depends upon claim 1, Kim suggests a bending strength of each of the first backboard and the second backboard is greater than a bending strength of the OLED display panel because the first and second backboard are SUS and the display panel is plastic.
Regarding claim 10 and referring to the discussion above, Kim discloses an OLED (organic light emitting diode) display device comprising: an OLED display panel, 100 [0086] see claim 18, wherein the OLED display panel comprises a bended region, FR, and a non-bended region, UFR, located at both ends of the bended region, as shown; a first backboard, 200, and a second backboard, 200, wherein the first backboard and the second backboard are both located within the non-bended region, as shown; wherein the OLED display panel is provided with at least two support strips, 300b, located at a bottom surface of the bended region, as shown; and the support strips are arranged along a width direction of the OLED display panel, as shown, where 
Regarding claim 11 which depends upon claim 10, Kim teaches a length of each of the at least two support strips is less than a width of the OLED display panel at Figure 1.
Regarding claim 12 which depends upon claim 10, Kim teaches the support plates are made of stainless steel at [0063] and teaches the display substrate is plastic, i.e., flexible, see [0015, 62]. Further that forming the lower plate with stainless process stiffness to support the display and prevent drooping [0089].  Kim teaches the strips are magnet steel at [0127].  Thus it appears to Examiner that Kim suggests a bending strength of each of the at least two support strips is greater than a bending strength the OLED display panel.
Regarding claim 13 which depends upon claim 10, Kim teaches material of the at least two support strips is stainless steel at [0063].
Regarding claim 14 which depends upon claim 10, Kim teaches the at least two support strips are fixed on a back surface of the OLED display panel by an attachment or a coating process, i.e. a magnetic attachment.
Regarding claim 17 which depends upon claim 10, Kim teaches the at least two support strips each have a polygonal cross-section, i.e. rectangular.
Regarding claim 18 which depends upon claim 10, Kim suggests a bending strength of each of the first backboard and tire second backboard is greater than a bending strength of the OLED display panel because the first and second backboard are SUS and the display panel is plastic.
Allowable Subject Matter
Claims 6-7 and 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 6 and 15 the prior art does not teach the devices of claim 1 or 10 wherein a sum of the widths of the at least two support strips are equal to a length of the OLED display panel located at the bended region, where Examiner understands this requires that the support strips are in contact at the point of maximum widths, e.g., cylinders or rods.
Regarding claims 7 and 16 the prior art does not teach the device claims 1 or 10, wherein the at least two support strips each have a circular or elliptical cross-section.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the notice of references cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joe Schoenholtz whose telephone number is (571)270-5475.  The examiner can normally be reached on M-Thur 7 AM to 7 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.E. Schoenholtz/Primary Examiner, Art Unit 2893